Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	Claims 1, 3, 8-18 and 22-28 are all the claims for this application.
2.	Claims 3, 8-14, 18 and 22-28 are amended in the Response of 12/20/2021. Applicants misstate in the Response that Claim 1 is amended. There is NO indication of an amendment to Claim 1 in the claim set of 12/20/2021.
3.	Claims 14-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11/20/17.
4.	Claims 1, 3, 8-13, 18, and 22-28 are all the pending claims under examination.
5.	Applicants amendments to the claims raises new grounds for rejection. This Office Action is final.

Specification
6.	The amendments to the specification have been considered and entered. The Examiner’s search of the new sequences of SEQ ID NOS 318-327 indicate the correspondence to sequences for the same in the WO 2008/119567 reference filed in the IDS of 12/1/2016 and incorporated into the specification by reference (or USAN 12/594,713). The amendments do not raise any new matter issues.
7.	The revised Sequence Listing of 12/20/2021 is entered by STIC.
Withdrawal of Rejections
Claim Rejections - 35 USC § 112, second paragraph
8.	“b)” The rejection of Claims 1 and 10 is withdrawn in view of Applicants bona fide efforts in amending the claim to identify the relationship of the SEQ ID NO to an actual structure that allegedly comports with a bispecific antibody construct.
“c)” The rejection of Claims 10-12 for improper Markush group language under MPEP 2117 is withdrawn in view of the amendments to rectify those deficiencies.
“d)” The rejection of Claims 11-12 for the recitation “(see also SEQ ID NOs: 23, 25, 41,43, 59, 61, 77, 79, 95, 97, 113, 115, 131, 133, 149, 151, 167, 169, 185 or 187 of WO 2008/119567)” is withdrawn. Applicants have replaced the phrase with scfv domains corresponding to the CD3 scfv domains in the WO reference as indicated by SEQ ID NO and substantiated by the Examiner as having 100% identity to a corresponding sequence in the WO (or USAN 12/594,713).

Claim Rejections - 35 USC § 112, fourth paragraph
9.	The rejection of Claims 18 and 22 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form is withdrawn in view of Applicants amendment of the claims to recite “the bispecific antibody.”

Rejections Maintained
Claim Rejections - 35 USC § 112, second paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


10.	The rejection of Claims 1, 3, 8-13, 18, and 22-28 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is maintained.
a) The rejection of Claims 1, 3, 8-13, 18, and 22-28 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements is maintained.  
Applicants allege claim 10 is amended to recite the structural relationship of each of the polypeptides in order starting from the N-terminus in each of the subunits of claim 10 with respect to the bispecific antibody construct of claim 1.
Response to Arguments
Applicants have not addressed the original grounds for rejection. 
The generic claims are drawn to myriad undefined structures for an engineered bispecific antibody construct in generic Claim 1 much less that the infinite genus of constructs are not even defined by the specificity in their binding to the antigens of interest. To repeat and re-iterate, there is NO description/definition/disclosure for the meaning of “specific binding” in the specification as filed for each of the respective binding domains alone and in combination and how the cumulative binding specificity is calculated. The closest approximation or indicia for binding affinity is in claims 13 and 23-25 but that only compares the macague MSLN/human MSLN binding affinity ratio (see Table 3). There is no coordinated affinity binding for the second binding domain nor the bispecific antibody construct as a whole. The specification teaches:
[00310] For the Scatchard analysis, saturation binding experiments are performed using a monovalent detection system to precisely determine monovalent binding of the MSLNxCD3 bispecific antibody constructs to the respective cell line.
Applicants response is incomplete. The rejection is maintained.

New Grounds for Rejection
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

11.	Claims 1, 10-12, and 26-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
a) Claims 1 and 10 are indefinite for reciting “a ___ polypeptide” for each of the elements (a), (b), (c), (d), (e), (f), (g), (h), and (i) in Claim 10. Nowhere in Claim 1 is there a reference to a single much less to multiple polypeptides comprising the bispecific antibody construct. It is not clear what additional features the polypeptides comprise other than the description of the feature as currently amended into the claim e.g., “a first binding domain”, “a second binding domain”, etc. Each of the elements begins with “a polypeptide” which is presumed to be a “single” polypeptide, but which is then followed by the list of bullet point features under each section for additional polypeptides. It is incongruous how in the same construct it is a polypeptide from N-terminus of some order yet comprises additional polypeptides.

b) Claims 1 and 10 are indefinite for reciting “in the following order starting from the N-terminus” in elements (a), (b), (c), (d), (e), (f), (g), (h), and (i). It is unclear what feature(s) comprise the C-terminal end/C-terminus to the extent that the ordinary artisan cannot ascertain if the list of bullet point elements under each of the sections is complete or not. Claim 10 (d) and (e) also recite the phrase in duplicate which is even less clear.
See for example, Claim 11, which recites “comprising in N- to C-terminal order” and encloses the intended features under the bullet point elements.

c) Claims 1 and 10 are indefinite for the phrase “a FcRN binding polypeptide” because the phrase is not defined in the specification nor in the context of the bispecific antibody construct. Table 30 discusses a linear FcRN binding peptide for the sequences of SEQ ID NOS: 135-139 but no information on what a polypeptide would consist of.

d) Claims 1 and 10(d) and (e) are indefinite for the phrase “a cross body heavy chain polypeptide” and “a cross body light chain polypeptide” because the phrases are not defined in the specification nor how they are integrated into a construct with two light chains each comprising a scfv domain.

e) Claims 1 and 10 are indefinite in Claim 10 for any amended claims reciting a first or second binding domain light chain polypeptide and a first or second binding domain heavy chain polypeptide because it is unclear if each of the polypeptides comprise an inherent corresponding VH or VL, respectively, in addition to the scfv encompassed by the recited SEQ ID NOs.

f) Claims 11-12 recites the limitation "the third domain…" in Claim 11.  There is insufficient antecedent basis for this limitation in claim 11. Claims 11-12 depend from Generic Claim 1 that does not even mention a third domain.

g) Claims 26-28 are indefinite because they do not indicate that the CDR elements comprise the sequence set forth in any SEQ ID NO to which they correspond.  It is incomprehensible how a CDR is a SEQ ID NO, but that it is comprised of a sequence to that SEQ ID NO is well understood.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description/ New matter
12.	Claim 10 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	a) Claim 10(b) recites “an albumin polypeptide comprising the amino acid sequence selected from the group consisting of: SEQ ID NOs: …134;” Table 30 in the specification teaches the full extent for the sequence of SEQ ID NO: 134 as follows:

    PNG
    media_image1.png
    49
    860
    media_image1.png
    Greyscale

The sequence does not overlap nor comprise any of the preceding human albumin proteins corresponding to SEQ ID NOS: 104-133 shown in Table 30 of the specification. The specification provides no additional information on the meaning of “Ab156” nor what the peptide of SEQ ID NO 134 corresponds to, e.g., albumin binding peptide, etc. See the following references that teach the sequence of Ab156 being an albumin binding peptide and not an “albumin polypeptide” per se. See the following references teaching the meaning of “Ab156” for the sequence of SEQ ID NO: 134: 20190169295; 20180002450; 20170209571; 20160032019; 20150037334; and 9765157.

	b) Claim 10 (d) and (e) recite “a cross body heavy chain polypeptide comprising… SEQ ID NO_” and “a cross body light chain polypeptide comprising… SEQ ID NO_.” The cross body elements in the claims under each of the SEQ ID NOS in Table 30 does not indicate that the polypeptide comprises anything more than the sequence shown:

    PNG
    media_image2.png
    514
    850
    media_image2.png
    Greyscale

The specification does not mention a construct comprising the cross body elements as an integrated whole for the bispecific antibody because the specification does not even mention a cross body except in Table 30 as a sequence structure. Based on the interpretation of the claim construction, each the cross body polypeptides do not exclude what may be inherent VH or VL domains to each of the polypeptides, therefore, the whole of the claimed element is not supported by the teachings in the application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
13.	Claims 1, 3, 8-13, 18, and 22-28 are is/are rejected under 35 U.S.C. 103 as being obvious over Rattel et al. (US 20170349668 (USAN 15/329,672); priority to 7/31/20214).
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
The claims are prima facie obvious over Rattel.
Rattel teaches bispecific BiTE antibody constructs comprising the anti-MSLN x anti-CD3 binding domains. The following scfv domains comprising the VH/VL CDR1-3 combination for elements a)-e) of Claim 1 correspond to the anti-MSLN scfv of the reference as follows:
SEQ ID NOS: 169 (SEQ ID NO 167 + 168) vs SEQ ID NO: 694 (ref);
    PNG
    media_image3.png
    727
    722
    media_image3.png
    Greyscale
 
SEQ ID NO: 179 ( SEQ ID NO: 177 + 178) vs SEQ ID NO: 704 (ref)

    PNG
    media_image4.png
    809
    767
    media_image4.png
    Greyscale
 
SEQ ID NO: 189 (SEQ ID NO 187 + 188) vs SEQ ID NO: 714 (ref)
 
    PNG
    media_image5.png
    724
    718
    media_image5.png
    Greyscale

SEQ ID NO: 199 (SEQ ID NO: 197 + 198) vs SEQ ID NO: 744 (ref)

    PNG
    media_image6.png
    718
    717
    media_image6.png
    Greyscale

SEQ ID NO: 209 (SEQ ID NO: 207 + 208) vs SEQ ID NO: 734 (ref)
 
    PNG
    media_image7.png
    729
    724
    media_image7.png
    Greyscale


The following scfv domains comprising the VH/VL combination for anti-CD3 scfv corresponding to the anti-CD3 scfv of the reference as follows:
SEQ ID NO: 19 vs SEQ ID NO: 24 (ref):

    PNG
    media_image8.png
    892
    782
    media_image8.png
    Greyscale

SEQ ID NO: 28 vs SEQ ID NO: 23 (ref):

    PNG
    media_image9.png
    795
    732
    media_image9.png
    Greyscale

SEQ ID NO: 37 vs SEQ ID NO: 48 (ref):

    PNG
    media_image10.png
    885
    776
    media_image10.png
    Greyscale

SEQ ID NO: 46 vs SEQ ID NO: 60 (ref):

    PNG
    media_image11.png
    792
    725
    media_image11.png
    Greyscale


SEQ ID NO: 55 vs SEQ ID NO: 72 (ref):

    PNG
    media_image12.png
    888
    781
    media_image12.png
    Greyscale


SEQ ID NO: 64 vs SEQ ID NO: 84 (ref):

    PNG
    media_image13.png
    798
    735
    media_image13.png
    Greyscale

SEQ ID NO: 73 vs SEQ ID NO: 96 (ref):

    PNG
    media_image14.png
    802
    740
    media_image14.png
    Greyscale

SEQ ID NO: 82 vs SEQ ID NO: 108 (ref):

    PNG
    media_image15.png
    798
    731
    media_image15.png
    Greyscale

SEQ ID NO: 91 vs SEQ ID NO: 120 (ref):

    PNG
    media_image16.png
    887
    782
    media_image16.png
    Greyscale

SEQ ID NO: 100 vs SEQ ID NO: 132 (ref):

    PNG
    media_image17.png
    807
    724
    media_image17.png
    Greyscale

SEQ ID NO: 103 vs SEQ ID NO: 2706 (ref):

    PNG
    media_image18.png
    903
    776
    media_image18.png
    Greyscale

Rattel teaches the a bispecific single chain antibody construct binding to a target cell surface antigen via a first binding domain and to the T cell surface antigen CD3 via a second binding domain, wherein serum albumin is fused to the C-terminus of the antibody construct. (Abstract).
Rattel teaches the generic modality of eliminating the target independent T cell activation in the defined extreme high BiTE™ antibody construct concentrations was demonstrated for a greater number of additional bispecific antibody constructs with specificity for different target structures as shown in FIG. 7 (….7c: mesothelin (MSLN)).	Where the reference teaches the specific constructs as instantly claimed and provide viable data showing the therapeutic effect using an anti-MSLN x anti-CD3 bispecific antibody of the claims, there would have been more than sufficient motivation to have produced the product construct has a basic structure for each of the binding domains, the expectation of reasonable success.
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

Conclusion
14.	No claims are allowed.
15.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN A. BRISTOL whose telephone number is (571)272-6883.  The examiner can normally be reached on Mon-Fri 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu Julie can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LYNN A BRISTOL/Primary Examiner, Art Unit 1643